Title: To Thomas Jefferson from Peter Roche, 4 June 1805
From: Roche, Peter,Roche, Christian
To: Jefferson, Thomas


                  
                     Monsieur 
                     
                     Philadelphie Le 4e. Juin 1805.
                  
                  Nous avons Reçus L’honneur de la Votre En date du 1er, du courant, Nous Nous conformons à Son Contenu, En Vous Expédiant Les articles que vous demandés.
                  Nous avons Mis ce matin le paquet au stage office; nous Esperons qu’il Vous parviendra Bien Conditioné, Et Selon Vos desirs.
                  Recevés L’assurance de notre dévouement sincere, Et Croyès nous. Monsieur: Vs. Tres humbles, & Trés obeissants Serviteurs.
                  
                     
                        P. C. Roche freres
                  
                  
                     
                        
                           
                              1.
                              dictionaire, Espagnol & français de prononciation, par Cormond 2. vol. 8.° rel.
                              $ 7.
                              
                           
                           
                              1.
                              La Mer Libre, la mer fermeé à 8.° 1 vol. Bro
                              
                              50c.
                           
                           
                              1.
                              Le nouvel Antérior 1. vol. à 8.° rel. filets d’or. figes.
                              
                                    3.
                              
                              
                                 —    
                              
                           
                           
                              
                              
                              $ 10 .
                              50c.
                           
                        
                     
                     
                  
               